fha&ks* IlM


        U




                              : '


                              m
                                    --L




            0




   u&




4k e-
  we -~       "■•-' °

   fVir.

                    -nn3 C&rhtieu Copies of


           your

Wrif of




                      1^*   il   *   ^**'




           Coan-L


       Cour*f




                            % of
                            available U mi ,«*> G**o
              KbVl ce.



                 b
          GuMW                  Wp'lW 0l55l6tiwa
                                                       \o



                            a <W
      afK/ of
-fi>r UJnf o-f
          110*72, of




  Ov/e k (j              rvu/vv~tHs

                            rf 4
                     '■■>




                              o   l ' ''7 y

                            C,'nrru.. !



r
    !i        <;»-

^AiiUVs   O^d



          4
                               CERTIFICATE OF SERVICE




    I, hereby certify that on this the
                                       %l   day of
                                                                       £6/4
                                                                                 a true and

 correct copy of the above and foregoing _±
                                                                      ?**                     •was



 transmitted to                 Bexar County District Attorney, Criminal Justice Center,

  101 W.Nueva, San Antonio, Texas 78205, v^'*-«          -.       ■   -         ' ,
                                                                                              ^.&1W
                                                                                              ■ ^ , • ■


«^J Anv^Tr -?&2-b>/ r^o^ ^^^ D'( ^^'-/ x^oj^/*vi ,.>,;!: ^^.


                                                     Defendant,




                                             ORDER


    On this the          of                                , came on to be heard

  Defendant's                                                             said motion is hereby


                              ( ) GRANTED            ( ) DENIED


  Signed this       of




                                                      Judge Presiding
      PETITIONER'S INFORMATION


      Petitioner's printed name:


      State bar number, if applicable:

       Address:




       Telephone:,


       Fax:



       INMATE'S DECLARATION


                                                   am the applicant / petitioner (circle one) and




perjury that, according to my belief, the fects stated in the above application are true and correct




                                                        Signature of Applicant / Petitioner (circle one)
                                                           &:ACX          5»0      Ai




                                                 u




                                                   17
           her      S& 7(2-5


                     CcotL-r AT




           of




    072-




s Aypfic* -fun, fr bJnf rf


l            cut3




                                  ■■•"V.
                                        pns«m

         on-Me /3^ cky of Ouc&ntlMr' gofy ofeein
-died porsuartf ~k


                              iJ6S ardn-fcj   ^e^t</5e fort or
             *\ info 6L flit/fry
                        fly      p/etL /h /An case,   fp


                                 f/           l
     l               £J ofapp/tcdnts 4t/a(',£cccrtcm under

                                                        of




                tud i^uo^H-kiru.       Trice/
                                  J

            pro(o*4urt
               (o*4urt ^^ ^n-kc) 5^
               and M      p            p
                -far ajni of fplxos Co/
  4o Mtclt 11611-             H




                 J
 hk,
/Wile- in* -ft"*/ fitJdtn^ e-f jii'    j
 710 jOdymen-t id itl/i C**Jse- , anjplexaJ
 on probxfu* & a fltnJ <J -fa*


                        e.      b.f '7   J?"""

                                         -fr




      m


                    -thai* tin gu'lry fa ujs




   of fill ku) t* *th«t he, ntftfined


    thf auilhf "Triti fTtvnse/ relied cm eyt*>&f '7
       \J   f                                     -
         h   ^ **   '"*




C*tT* L/lc



                          *<




             v
                     of



   a




   r^u         L«uj Cy ***** *



                 at 4tM*< tmfa I
                              J



k Ai               (l "//t/^ -fa
                             fa f»/l-£
                                 f/l£r
order -fa $* pAp*r's> u/nh Sfe
           will awf-wi/e -jt urjz




                     A*



         d>)          t   // lh
                            of


(a> A f                                       <h
                                               M


 0)




                                                          ls
                                              is
      re<)

                 un   der -/Art    ch<,pkr.



             piyjt>fS                              -r*"


                                  50




                                       7
~S)        T(\o.r\\ utz                      TVeswrfly
                                     J^f-f




               my




              o-f



      op             2^14   ,..,,)
                            ,..,,            ,i -ft,
                                         -f




     ko           \\.0^7-     6^   -fk




bi

          ^jW^   lot   \rj.
      '[■'". ;.'.i'*-,;'.1"!-''*'•■■
                              -.53
      Mi -5


          ,;>:/i*.



                                   C
              8

                         2
Q
O                                      o-




             r1
                         rn



    CO




             N
                                                it ;-. o

    -Ui
                                                       1




                                                       X   I

                                                O
                                            o
                                                o
                                        :   ■
                                                CD
                                        i
                                                O
                                                IO